                Case 3:19-cv-06025-BJR Document 115 Filed 04/16/21 Page 1 of 2




 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    WILLIAM T. WHITMAN, individually and             NO. 3:19-cv-06025-BJR
      on behalf of all others similarly situated,
10                                                     ORDER GRANTING DEFENDANT’S
                     Plaintiffs,                       MOTION FOR LEAVE TO FILE
11
                                                       SUPPLEMENTAL BRIEFING
12    v.

13    STATE FARM LIFE INSURANCE
      COMPANY, an Illinois corporation,
14

15                   Defendant.

16
            This matter is before the Court on Defendant’s Motion for Leave to File Supplemental
17
     Briefing regarding the Ninth Circuit’s opinion in Olean Wholesale Grocery Cooperative, Inc. v.
18
19   Bumble Bee Foods LLC, __ F.3d __, No. 19-56514, 2021 WL 1257845 (9th Cir. Apr. 6, 2021).

20   Dkt. No. 113. Having reviewed the materials submitted by the parties, the Court ORDERS as

21   follows:
22
            The Court GRANTS Defendant’s request to file a supplemental brief limited to
23
     discussing the Olean decision and its implications on the pending class certification issues. The
24
     supplemental brief must be limited to ten pages and must be filed by April 19, 2021.
25


                                                     -1-
               Case 3:19-cv-06025-BJR Document 115 Filed 04/16/21 Page 2 of 2




 1            Plaintiff may file a response of no more than ten pages to Defendant’s supplemental

 2   brief. Plaintiff’s response is due by April 21, 2021. No reply to Plaintiff’s response shall be
 3
     filed.
 4
              DATED this 16th day of April, 2021.
 5

 6

 7
                                                            A
                                                            Barbara Jacobs Rothstein
                                                            U.S. District Court Judge
 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25


                                                      -2-
